UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1574



EDGAR JAVIER REYES-VARA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 19, 2009              Decided:   December 2, 2009


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edgar Javier Reyes-Vara, Petitioner Pro Se.       Daniel Eric
Goldman, Senior Litigation Counsel, Tyrone Sojourner, Matthew
Allan   Spurlock,  UNITED    STATES DEPARTMENT   OF   JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edgar   Javier       Reyes-Vara,          a    native    and     citizen      of

Mexico,    petitions      for    review     of    an       order    of    the    Board    of

Immigration    Appeals     (“Board”)        dismissing        his    appeal      from    the

Immigration Judge’s decision, which found him removable as an

alien convicted of a crime of violence that qualified as an

aggravated felony and ordered him removed to Mexico.

            Before this court, Reyes-Vara contends the Board erred

in finding that he was convicted of an aggravated felony.                              Based

on our review of the record, we agree that the 2007 conviction

under    Virginia   law    for   assault        and    battery      against      a    family

member, third offense, amounted to a “crime of violence” and was

therefore an aggravated felony.                  See 8 U.S.C. § 1101(a)(43)(F)

(2006); 18 U.S.C. § 16(a) (2006).                         Thus, the Board properly

upheld the charge of removability on this ground.                           See 8 U.S.C.

§ 1227(a)(2)(A)(iii) (2006); In re: Reyes-Vara (B.I.A. Apr. 29,

2009).

            Accordingly,        we   deny       the    petition      for     review.      We

dispense    with    oral    argument        because         the     facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                         PETITION DENIED


                                            2